Citation Nr: 1213233	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION
        
The Veteran served on active duty from October 1954 to August 1958.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this case was subsequently transferred to the RO in Nashville, Tennessee.

In November 2010, the Veteran's representative presented oral argument at a hearing held before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  A transcript of the hearing is in the claims file.

In February 2011, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has bilateral hearing loss related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A July 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided with a VA audiological examination in May 2011.  The examination was conducted by a VA examiner who had reviewed the Veteran's claims file, discussed the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination was inadequate.  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As he was scheduled for the May 2011 audiological examination, the RO complied with the Board's February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss disability, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Navy from October 1954 to August 1958.  His report of separation, Form DD 214, listed his inservice specialty as apprentice cook.  It also noted that he served onboard the U.S.S. Bennington (CVA-20), an aircraft carrier.

In September 2007, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  He attributes his current hearing loss to his inservice exposure to loud noise from 5-inch guns onboard the U.S.S. Bennington (CVA-20).

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  His contentions are consistent with what is known about his term of military service, and there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to loud noise during service.

The evidence of record also reflects that the Veteran currently has bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.  This diagnosis was documented in a May 2011 VA audiological examination and in private audiological evaluations as early as 2007.

The remaining issue in this case concerns whether the Veteran's current bilateral hearing loss is related to his military service. 

A review of the Veteran's service treatment records was completely silent as to any complaints of or treatment for hearing loss.  His August 1958 separation examination listed his hearing acuity as 15/15, bilaterally, on whispered voice and spoken voice testing.

Following his discharge from the service, the first evidence noting any complaints of or treatment for bilateral hearing loss was the Veteran's private audiological treatment records in 2007, over 48 years after his separation from service.

While the Veteran had previously filed claims seeking VA benefits in March 1982, January 1990, and September 1992, none of these claim applications referenced any problems with hearing loss.  

VA general physical examinations in September 1981 and June 1990 found the Veteran's ears to be normal.  Both of these examinations also included specific findings that no hearing loss was noted.  

While he has claimed service connection for bilateral hearing loss, the Veteran has not alleged having had ongoing bilateral hearing loss since his military service.  The May 2011 VA audiological evaluation noted that he reported hearing loss having started seven to eight years earlier.

In May 2011, a VA audiological evaluation was conducted.  The examination report noted the VA examiner's opinion that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) related to his military service.  In reaching this conclusion, the VA examiner had reviewed the Veteran's claims file and conducted an audiological evaluation on the Veteran.  The VA examiner noted that the Veteran would not likely have passed his inservice whispered voice hearing test if he had the same level of hearing loss then as he does now.  The examiner also noted that the Veteran had reported his hearing loss beginning seven or eight years earlier, and that he had almost 20 years post service employment as a truck driver without hearing protection.  Finally, the VA examiner noted that the Veteran's hearing loss was more likely the result of his occupational noise exposure and aging based on its severity and configuration.

Given the absence of any complaints of hearing loss on his service treatment records; the absence of any post service medical treatment for bilateral hearing loss for more than 48 years, the lack of any evidence showing continuity of symptomatology, the negative findings concerning hearing loss on VA examinations in September 1981 and June 1990, and the negative nexus opinion proffered by the VA examiner in April 2011, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.
  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


